Title: To John Adams from Theodore Lyman, Jr., 28 December 1818
From: Lyman, Theodore, Jr.
To: Adams, John


				
					Sir.
					Rome. December. 28. 1818.
				
				I have just heard here with a deep and sincere grief of the truly great misfortune which it has at length pleased God to inflict upon you. I feel most profoundly with what cruel bitterness this calamity will fall upon you, but let it be permitted to us to hope, that better and more healing consolation can be found than in the thought that God had delayed it so long. I am not ignorant of the high virtues and singular endowments of the distinguished person, who so constantly and for so great a number of years has been joined with you in the remarkable events of a life, which will always be dear to posterity, neither can I conceal from myself, that, with whatever satisfaction our country and the friends of the family all may look upon the illustrious destinies that have accompanied that remarkable Person, still the separation will not be less grievously felt by Him, who has devoted his latter years to a strict retirement, as useful as it has been distinguished. Those, Sir, who have had the Honour and Happiness of being Known to you, have regarded the circumstances of that life as a reward with which you were justly blessed, and it is now with a feeling of sorrow, the expression of which of w it is not in my power to withhold from you. I have finally heard, that in the hidden ways of God it has been appointed, that the golden chain should be loozened, and that the bright and tranquil splendor of a good and great man’s days should be covered towards their close with solitude and mourning. As I venerate and love you, Sir, as I have been taught from my infancy to look upon your name as a name to which the best gratitude is due, I do not feel but the more deeply how closely my grief will be united with the great and general grief of your country, and that among the distinguished personages of distant nations, to whom your name is equally familiar and by whom equally honoured, there will be Seen a similar feeling of sincere sympathy.We Know how many events in your life have been marked by the most conspicuous firmness and wisdom, and how many trials and difficulties you have had strength from Heaven to overcome. In this last and terrible trial I pray that God may withhold from you none of his support. I pray that He may grant you, all your firmness and all your wisdom, for we but too truly Know that you have need of them all. May it not fall too heavily upon a great and good man, so distinguished, so beloved, so venerable, for his years, for his virtues and for his high and useful services to his country and to mankind.Accept, Sir, the assurance of my most sincere grief / and of my profound and most affectionate respect.
				
					Theodore Lyman. junr.
				
				
			